Citation Nr: 1502756	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 for degenerative arthritis of the lumbar spine, from the initial grant of service connection.  

2.  Entitlement to an initial evaluation for radiculopathy of the right lower extremity in excess of 10 percent prior to, and in excess of 20 percent from June 25, 2013.  

3.  Entitlement to an initial evaluation for radiculopathy of the left lower extremity in excess of 10 percent prior to, and in excess of 20 percent from June 25, 2013.  

4.  Entitlement to an effective date earlier than February 19, 2008, for the grant of service connection for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 1992.  

Service connection for a low back disability was denied by the RO in March and May 1993.  The Veteran and his representative were notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from December 2008 decision by the RO which granted service connection for degenerative arthritis of the lumbar spine and assigned a 20 percent evaluation; effective from February 19, 2008.  The Veteran perfected an appeal as to the 20 percent evaluation assigned and the effective date of the award.  A hearing before the undersigned was held in Washington, DC in July 2012.  

In September 2012, the Board denied an earlier effective date for the grant of service connection for the low back disability and remanded the claim for an initial higher evaluation.  Thereafter, the Veteran appealed the decision for an earlier effective date to the United States Court of Appeals for Veterans Claims (Court).  In May 2014 the Court vacated the September 2012 Board decision with respect to the claim for an earlier effective date, and remanded the appeal to the Board for further action.  

By rating action May 2013, the RO assigned separate 10 percent ratings for radiculopathy of the right and left lower extremities associated with the lumbar spine disability; effective from January 28, 2009.  By rating action in January 2014, the RO granted increased ratings to 20 percent for each lower extremity; effective from June 25, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a result of the May 2014 Order of the Court, the Board has been directed to undertake additional action.  Specifically, the Court noted that the RO reopened the Veteran's claim and granted service connection for a low back disability in December 2008, based largely on a private medical opinion that referred to additional STRs that were not previously of record.  The private examiner indicated that he reviewed the Veteran's STRs and noted that he suffered a back injury while loading missiles on fighter jets while serving in the Philippines in 1983 and 1984, and at Langley Air Force Base (AFB) in 1986.  

However, in denying the Veteran's claim for an earlier effective date for the grant of service connection, the Board made no attempt to obtain the additional STRs and did not offer any explanation as to why the STRs were not relevant to claim for an earlier effective date under 38 C.F.R. § 3.156(c), which allows for the establishment of an effective date as early as the date of original claim if the STRs are relevant, were in existence when the claim was first denied and were not previously of record.  Id.  Thus, the Court found that the Board's failure to address these matters was a breach of VA's duty to assist the Veteran in the development of his claim under 38 U.S.C.A. § 5103A(c),(1)(A).  The Court vacated the Board decision with respect to the claim for an earlier effective date, and remanded the appeal to obtain all outstanding STRs, including any clinical records from Langley AFB.  

With respect to the claims for higher initial ratings, the Board must defer consideration of these issues at this time pending resolution of the earlier effective date of award claim.  In this respect, the issues are inextricably intertwined as the Board cannot determine the proper ratings to be assigned without a determination of the applicable appeal period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should provide VA with a detailed list of the approximates dates and the military installations where he was treated for back problems in service.  

2.  Thereafter, the RO should contact the National Personnel Records Center (NPRC) or any other appropriate agency, and request that a thorough search be undertaken for any STRs pertaining to treatment for a back injury in the Philippines in 1983/84, and at Langley AFB in 1986.  The latter inquiry should include a request for any clinical records for hospitalization at Langley AFB in 1986.  These documents should then be associated with the claims file and/or the Veteran's VA electronic claims file.  If no such records can be found, or if they have been destroyed, confirmation of this should be documented and a formal finding of record unavailability promulgated.  See M21-1MR, III.iii.2.I.59.c.  

3.  After the requested development has been completed, the RO should conduct any further development deemed necessary and readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case, and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

